Citation Nr: 1723281	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left wrist with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to January 1977. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2010 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss and a compensable rating for the Veteran's service-connected left wrist disability.  In September 2010, the Veteran disagreed with the RO's determinations.  

In a March 2012 rating decision, the RO granted service connection for left ear hearing loss.  In addition, the RO granted a 10 percent rating for the Veteran's left wrist disability, effective March 31, 2010, the date of receipt of his claim for an increased rating.  Inasmuch as a higher rating is available for such disorder and a claimant is presumed to be maximum available benefit for a given disability, the claim for an increased rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his May 2012 substantive appeal, the Veteran limited his appeal to the issue of entitlement to an increased rating for his left wrist disability.  Consequently, the issue of entitlement to service connection for right ear hearing loss has not been perfected for appeal and is not presently before the Board.

In his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in January 2016, he contacted the RO by telephone and cancelled his request for a hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

In March 2016, the Board advanced this appeal on its docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

In April 2016 and November 2016, the Board remanded the matter for additional evidentiary development.  The Board finds that the RO substantially complied with the November 2016 remand orders to the extent possible, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

The Veteran failed, without good cause, to report for the VA medical examination, which was scheduled to evaluate the current severity of his service-connected left wrist disability. 


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left wrist with arthritis cannot be established without a current examination, and the Veteran's failure to report for the examination without good cause warrants denial of the increased rating claim as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran was granted service connection for his left wrist disability in October 1994, and was assigned an initial noncompensable rating.  

In March 2010, the Veteran filed a claim for an increased rating for his service-connected left wrist disability.  

In April 2016, the Board remanded the Veteran's increased rating claim for a contemporaneous VA examination, finding that an examination was necessary in light of the Veteran's reports that his service-connected left wrist disability had worsened since the prior VA examination conducted in February 2012.  

In June 2016, the Veteran was afforded a new VA examination to determine the severity of his left wrist disorder.  

In November 2016, the Board issued a second remand, finding that another examination was necessary as the June 2016 VA examination report was inadequate to evaluate the severity of the Veteran's left wrist disability.  

Pursuant to the Board's remand instructions, in a November 2016 letter, the RO advised the Veteran that he would be scheduled for a VA medical examination in connection with his claim.  He was advised that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  He was advised that examples of good cause included, but are not limited to, illness or hospitalization, death of a family member, etc.  

The evidence of record reflects that in November 2016, the Veteran refused his scheduled VA medical examination.  There was no reason given.  

In a December 2016 supplemental statement of the case (SSOC), the AOJ noted that the Veteran had not provided any reason for his failure to report for the scheduled examination and that when a Veteran failed to report for an examination or reexamination scheduled in connection with a claim for increase, "the claim shall be denied."  

No further explanation has been provided for the Veteran's failure to report.  In a May 2017 post remand brief, the Veteran's representative did not provide any explanation for the Veteran's failure to report for the examination.  


Applicable Law

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2016).  

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant.  38 C.F.R. § 3.655(a).

Analysis

When a claimant fails to participate in a scheduled VA examination, the Board must consider:  (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In this case, as set forth above, in November 2016, the Board determined that an examination was necessary in order to determine the severity of the Veteran's service-connected left wrist disability.  The Board noted that although the Veteran had undergone an examination in June 2016, the results of that examination were inadequate as the examiner failed to indicate whether there was any guarding of the left wrist on motion and the degree at which any such guarding started.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance with remand directives is neither optional nor discretionary).  Additionally, the Board noted that the June 2016 examination did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

The record, however, shows that the Veteran refused to report for the necessary examination.  He has provided no explanation for his failure to report for the examination.  Under these circumstances, the Board finds that the Veteran's failure to appear was without good cause, and the applicable regulation now requires that the claim be denied.  38 C.F.R. § 3.655; Turk, 21 Vet. App. 565 (2008).



ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left wrist with arthritis is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


